DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 11/17/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112


4.	Claims 1-10 and 13-14. as amended, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because, while the amended  claim 1 recites a plurality of moats ‘disposed around each depression’ of the array of depressions’, the original disclosure describes this feature, in certain embodiments, as a [single] ‘space outside an array’ of  wells/’depressions’ [see the space filled with ‘humidification’ crystals as shown in Figure 1a,,and  further referred to in this action as a ‘common’ moat], or/and, in certain embodiments,  as plural spaces ‘between the individual wells’,[further referred to in this action as ‘individual’ moats], as described in paragraphs [0030]-[0031] and depicted in Figure 1a. However, the instant claim recitation in question reads both on a plurality of individual moats [i.e., the multiple ‘spaces ‘between the individual wells’ ], which is supported; and also reads on a plurality of ‘common’ moats, such feature being not fully supported, since the original disclosure actually describes and illustrates only one such space surrounding the entire array of wells [based on the plain meaning of the term ‘moat’]. It is also noted that such ‘common’ moat surrounds the entire array [i.e., group] of the wells], and also surrounds each well/ depression as a member of the group / array. Additionally, referring to claim 13, the original specification describes and illustrates the ‘second’ moat as the ‘space outside an array of circles [i.e., wells]’, and not ‘around the substrate or microwell assemblies’, as now recited.  Therefore, it is maintained that the instant claims are not commensurate in scope with the original specification. 
5.	Claims 1 -10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In claim 1, regarding the recitation of the ‘plurality of moats disposed around each depression of said array of depressions’, it remains unclear from the claim language whether or not this means each depression must be surrounded individually by a dedicated [‘individual’] moat, or that the claimed invention must include plural ‘common’ moats [see the discussion above]. 
	In claim 13, as amended, it is unclear from the claim language what is meant by the ‘microwell assemblies’ and how these assemblies’ must be structurally inter-related with the structural features [including the plurality of moats] set forth in claim 1. 

Claim Rejections - 35 USC § 102

6.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong [US 7208125]. 
Referring to claims 1 and 13, Dong discloses, as seen in Figure 2, substrate 30 having a planar array of concave depressions 34 defined by respective walls, where the array of depressions is comprised of two dimensional sub-groups of 3X3 depressions where each central depression 34 is surrounded by eight immediately neighboring wells 34 that constitute an individual moat disposed around each central depression, each individual moat being capable to function as intended. The device further includes a common [‘second’] moat 38 disposed around the substrate.  Additionally, regarding claim 13, the ‘assemblies’ are not recited as part of the claimed invention, and, therefore, are not accorded patentable weight when evaluated for patentability. 

Drawings

7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘assemblies’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s. The objection to the drawings will not be held in abeyance.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798